internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact elliot m rogers id no telephone number refer reply to cc tege eoeg et1- cor-123893-01 date date this is in response to your letter dated date in which you requested a private_letter_ruling concerning the employment status of your workers as employees or independent contractors it is not clear to us whether you are asking that we determine the prospective or current employment status of these workers sec_3 of revproc_2001_3 2001_1_irb_111 provides that the internal_revenue_service will not issue rulings or determination letters for purposes of determining prospective employment status as to whether an individual will be an employee or an independent_contractor however a firm or a worker may file a form ss-8 to request a determination of the current status of a worker for purposes of federal employment_taxes and income_tax_withholding we have enclosed a form ss-8 in case that you would like to file a request for such a determination i hope this information is helpful please call elliot rogers pincite-6040 not a toll- free number if you have any questions sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure
